Citation Nr: 1542045	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  07-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an effective date prior to June 25, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.



ATTORNEY FOR THE BOARD

N.T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).  In December 2010 and November 2013, the Board remanded the Veteran's claim of service connection for diabetes mellitus for additional development.

While in November 2013 the Board also remanded the Veteran's application to reopen a claim of service connection for gastritis, service connection for kidney disease, and claims for increased ratings for his right and left hip disabilities for the issuance of a statement of the case (SOC), in July 2015 the Veteran specifically notified VA that he was limiting his Substantive Appeal to the above earlier effective date claim.  Therefore, the Board finds that no further action needs to be taken as to these other issues because they are not in appellate status.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the AOJ nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

As noted in the Board's November 2013 decision and remand, the Veteran raised a claim of clear and unmistakable error (CUE) in the November 1994 rating decision that denied service connection for gastritis.  The record also shows that the Veteran has made new claims of service connection for eye and lung disorders as well as for a total rating based on individual unemployability (TDIU).  However, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  A November 1994 AOJ rating decision denied service connection for PTSD and notice of that decision was mailed to the Veteran later in November 1994. 

2.  While the Veteran in November 1995 filed a timely notice of disagreement (NOD) to the November 1994 rating decision, he did not perfect an appeal by filing a Substantive Appeal after the issuance of the February 2009 SOC.

3.  The November 1994 rating decision is final.  

4.  The Veteran's next claim of service connection for PTSD was received by the AOJ on June 25, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to June 25, 2009, for the award of service-connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the earlier effective date claim, the Veteran is challenging the initial effective date assigned following the grant of service connection for PTSD in the April 2012 rating decision.  In Dingess, supra, the Court also held that in cases where a claim has been granted and an initial effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records (STRs), service personnel records (SPRs), records from his ex-place of employment, Georgetown University, the Orthopedic Center, Dr. Wiley, and the Richmond VA Medical Center (VAMC).  See 38 U.S.C.A. § 5103A(b).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Veteran seeks an effective date prior to June 25, 2009, for the award of service-connected for PTSD, dating back to his initial claim, because he never abandoned his earlier claim.

Rating decisions become final when not appealed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award is date of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).

With the above laws and regulations in mind, in April 1994, the Veteran filed a claim of service connection for PTSD.  In a November 1994 rating decision, the AOJ denied this claim.  Later in November 1994, the AOJ mailed the Veteran notice of this decision.  While the Veteran in November 1995 filed a timely NOD to the November 1994 rating decision, the Board nonetheless finds that the November 1994 rating decision became final when he failed to thereafter perfect his appeal by filing a Substantive Appeal after the issuance of the February 2009 SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

Notably, the Board finds no evidence in the record providing a basis for equitable tolling of the time limit for filing a substantive appeal such as physical or mental incapacity, reliance on an incorrect statement of a VA official, or the misfiling of a document.  Additionally, the Board finds no indication that the AOJ waived the filing of a substantive appeal by any action.

Following the final rating decision in November 1994, the record shows that the Veteran submitted his next claim of service connection for PTSD on June 25, 2009.  This is the date from which service connection was established; the date of claim to reopen, which is consistent with the provisions of 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  Because the effective date of an award of disability compensation based on a claim to reopen is the date of receipt of the claim or the date entitlement arose, whichever is later, the grant of service connection may be no earlier than the August 31, 2006, claim.  

The Board further finds that, between the November 1994 AOJ final denial and the June 25, 2009 application to reopen, there were no informal or formal applications to reopen the service connection claim for PTSD.  The Board observes that any references to PTSD in the VA clinic records between this time period could not support an application to reopen under 38 C.F.R. § 3.157(b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  See also Pacheco v. Gibson, 27 Vet. App. 21 (2014) (construing ambiguity contained in section 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree).  See also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim.

The Board further notes that the November 1994 AOJ rating decision denied service connection for PTSD on the basis that "[t]he evidence of record does not show a diagnosis of post-traumatic stress disorder."  Thus, this is not a case for application of 38 C.F.R. § 3.156(c) wherein subsequently received service records which corroborate an inservice stressor vitiate the finality of the prior final denial.

Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date prior to June 25, 2009, for the grant of service-connection for PTSD, is denied.

REMAND

The Board finds that an addendum is required to a March 2015 VA opinion which did not adequately address all questions posed in the Board's November 2013 remand directives. 

The Veteran claims, inter alia, that his diabetes mellitus has been caused and/or aggravated by his service-connected orthopedic disabilities.  An April 2008 opinion from the Veteran's VA healthcare provider since September 2006 stated that the Veteran is ". . . service connected for orthopedic conditions related to both hips and his left shoulder.  These conditions severely limit his ability to ambulate freely (currently using a cane for support and balance) and render it impossible for him to exercise (a means of achieving glycemic control).  The inability to exercise in turn has aggravated his diabetes type II."

The Veteran also alleges that his diabetes mellitus has been caused and/or aggravated by his PTSD disability as well as medications used to treat PTSD.  In this respect, his VA clinic records note that, in the past, the Veteran sometimes failed to take his insulin as required because his psychiatric problems prevented adequate self-care.  Additionally, the Veteran has been prescribed Zyprexa for his PTSD.  A December 2012 psychiatric consultation advised the Veteran that the risks of this medication included possible weight gain, elevations in blood sugar and blood pressure, and an increase in cholesterol and lipids.

In the March 2015 opinion, the VA examiner opined that there is no relationship between a service-connected disability and the Veteran's diabetes mellitus.  Specifically the examiner opined, in substance, that it was less likely as not that the Veteran's diabetes was caused or aggravated by his service-connected calcific bursitis, left shoulder; bursitis, left hip; calcific tendonitis, left hip, and/or sinusitis because a review of the medical literature does not support aggravation of diabetes mellitus as a result of intermittent pain from orthopedic conditions which did not and still do not preclude ambulation.

Additionally, the March 2015 examiner also opined, in substance, that it was less likely as not that the Veteran's diabetes was caused or aggravated by his service-connected PTSD, including the medication of Olanzapine (a.k.a. Zyprexa) used to treat PTSD, because a review of the medical literature did not support PTSD and his treating medication to be a causative or sufficiently aggravating to impair his ability to manage his diabetes.

Here, the VA examiner referred to "medical literature" as not supporting the causing or aggravation theories that the Veteran's orthopedic limitations rendered it impossible for him to exercise as a means of achieving glycemic control as well as the theory that his PTSD symptomatology reportedly interfered with his ability of self-care and medication compliance.  However, the issue would more properly be addressed as whether his orthopedic limitations and/or non-compliance with medication use has factually caused or aggravated his diabetes mellitus as demonstrated by the medical record.  Similarly, the December 2012 VA clinician cited the known side effects of Zyprexa as possible weight gain, elevations in blood sugar and blood pressure, and an increase in cholesterol and lipids.  Thus, the issue would more properly be addressed as whether the Veteran factually has evidenced a worsening of his diabetes mellitus beyond the normal progress of the disorder since taking Zyprexa and, if so, whether such worsening was due to Zyprexa.  Thus, the Board returns this examination report for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since July 2013.

Thereafter, return the March 2015 VA examination report to the VA examiner for an addendum opinion.  If the examiner is unavailable, forward the claims folder to a similarly qualified examiner.  The need for additional examination of the Veteran is left to the discretion of the examiner.

The examiner should be requested to provide additional rationale on the following questions:

   (a) Whether it is at least as likely as not that the Veteran's diabetes was caused or aggravated (made permanently worse) by the Veteran's service connected calcific bursitis, left shoulder; bursitis, left hip; calcific tendonitis, left hip, and/or sinusitis.  
   
   The examiner should specifically comment on the Veteran's assertion that his diabetes has been permanently aggravated because his orthopedic disabilities prevented him from exercising.  In so doing, the examiner's attention is directed to an April 2008 VA clinician opinion opining that the claimant is ". . . service connected for orthopedic conditions related to both hips and his left shoulder.  These conditions severely limit his ability to ambulate freely (currently using a cane for support and balance) and render it impossible for him to exercise (a means of achieving glycemic control).  The inability to exercise in turn has aggravated his diabetes type II."  The examiner is requested to discuss whether there is any factual evidence that the Veteran's service-connected limitations have caused or permanently aggravated his diabetes mellitus.

 	(b) Whether it is at least as likely as not the Veteran's diabetes was caused or aggravated (made permanently worse) by his service connected PTSD, including medication used to treat PTSD. 

   The examiner should specifically address notations in past treatment records that the Veteran was not taking his insulin properly due to psychiatric problems and whether, on a factual review of the record, this medical noncompliance due to PTSD caused or aggravated diabetes mellitus beyond the normal progress of the disorder.
   
   The examiner should specifically address the known Zyprexa/Olanzapine potential side effects of possible weight gain, elevations in blood sugar and blood pressure, and an increase in cholesterol and lipids and whether, on review of the medical record, any of these side effects are shown to have occurred and, if so, whether they have resulted in aggravation of diabetes mellitus beyond the normal progress of the disorder.

A complete explanation based on medical documentation and the facts of this case for all of the opinions expressed should be provided in the report of examination.  If the examiner is unable to provide the requested opinion(s) without resort to undue speculation, he or she should explain why this is the case.
 
3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


